Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to an amendment filed 1/25/21.
Claims 1-20 are pending.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.

First, the Office has not shown that the cited combination of references discloses “a first request to simulate execution of an application including the reinforcement learning model for the robotic device.” The Office asserts that Aichele discloses a “learning model” and that it would have been obvious, in view of Dosovitskiy, to modify this learning model to be a “reinforcement learning model.” Office Action at page 6. In particular, the Office cites to a portion of Aichele which describes “employing machine learning.” Id., citing Aichele at 10:48-53. However, what Aichele describes is employing machine learning to automatically adjust “test parameters associated with the robot control program.” Aichele at 10:48-53. Accordingly, the cited portion of Aichele does not teach simulating execution of an application which includes a reinforcement learning model, but instead simply teaches using machine learning to adjust test parameters. Accordingly, Aichele in view of Dosovitskiy does not disclose “a first request to simulate execution of an application including the reinforcement learning model for the robotic device.” (2nd full par. on pg. 11)


Applicant seems to be arguing that the “robot control program” itself contains a “reinforcement learning model”. Initially, it could at least be argued that the claim is not limited to this. Specifically, the claim recites in relevant part:
… a first set of parameters … a second set of parameters associated with a reinforcement learning model; [and]


Given this language, the “learning model” only need be “associated with” (rather than, e.g., comprised in) the application and trained as a part/result of the simulation. Accordingly, Aichele’s inclusion of a learning model in the request appears to address the claim language (col. 8, lines 24-28 “a learning process for optimization of robot behavior and task results”).
Regardless, it is noted that, as indicated in the rejection, at least Sampedro teaches a robot control algorithm which itself includes a machine learning model and wherein a request for simulation includes parameters related to the model (col. 4, lines 15-20 “a request that includes robot instructions and a machine learning model … instructions in combination with the machine learning model specify at least part of operation of the robot”). Accordingly, at least the combination of Aichele and Sampedro teach the limitation as claimed. 

Second, the cited combination of references does not teach or suggest “allocating computing resources determined to be sufficient to execute the simulation environment and train the reinforcement learning model, wherein sufficiency of the computing resources is determined based, at least in part, on the set of parameters associated with the reinforcement learning model,” as recited by amended claim 1. The Office acknowledges that Aichele, Dosovitskiy, Sampedro, and Salame do not disclose “determining, based on the second set of parameters, computing resources for simulating the execution of the application” and “provisioning the computing resources,” as recited by dependent claim 4. The Office instead cites to a portion of Michelsen which describes identifying “a set of pre-production resources, and/or images of such resources needed for a particular virtual test lab,” and dynamically provisioning those resources. However, Michelsen is silent regarding “resources determined to be sufficient to... train the reinforcement learning model, wherein sufficiency of the computing resources is determined based, at least in part, on the set of parameters associated with the reinforcement learning model.” (par. bridging pp. 11 and 12)

Michelsen teaches provisioning a “virtual test lab” (see e.g. col. 9, lines 8-21 “a set of pre-production resources … needed for a particular virtual test lab”). In the context of Aichele 

In addition, Applicant respectfully contends that the Office has not shown that dependent claim 20 would have been obvious in view of the cited combinations of references. The Office cites to a portion of Oliner that describes “determine ... a ranked list of model types” as allegedly teaching “generate a ranking of the set of reinforcement learning models.” Office Action at pages 34-35, citing Oliner at paragraph [0395], However, Oliner’s model types refers to types of models (e.g., “classifiers , clusterers , regressors, time series analyzers , deep learning models , reinforcement learning models, and others ...”) not to models themselves. See Oliner at paragraph [0395], Oliner’s ranking therefore does not refer to the ranking of an existing model. See, e.g., FIG. 22, element 2234 (“determine model type”). Claim 20, in contrast, refers to a set of reinforcement learning models utilized by a computing system in a simulation environment, and generates a ranking of models that have been utilized in the simulation environment. Accordingly, claim 20 would not have been obvious in view of the cited combination of references. (1st full par. on pg. 13)

The examiner respectfully disagrees. While Oliner discusses ranking “types” of models it would also have been obvious to rank different versions of the same type of model (e.g. with different training). This would have allowed a user to select an optimized model in addition to optimizing the “test” (Aichele col. 9, lines 47-49 “select an optimized robot control program”, 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over US 9,671,777 B1 to Aichele et al. (Aichele) in view of US 10,058,995 B1 to Sampedro et al. (Sampedro) in view of “CARLA: An Open Urban Driving Simulator” by Dosovitskiy et al. (Dosovitskiy) in view of US 8,418,000 to Salame (Salame) in view of US 9,110,496 B1 to Michelsen (Michelsen).

Claim 1: Aichele discloses a computer-implemented method, comprising: 
obtaining, at a service provider network (col. 14, lines 26-31 “systems that provide cloud-based resources”), a first set of parameters of a robotic device and a second set of 
generating, in response to a first request to simulate execution of an application for the robotic device, the simulation environment (col. 8, lines 32-34 “determining a physically plausible virtual environment for a simulated robot at operation 210”); 
executing, in the simulation environment using allocated computing resources, the application for the robotic device to obtain data indicating performance of the application within the simulation environment (col. 9, lines 31-34 “the plurality of plausible tests may be executed substantially simultaneously”);
providing the data to fulfill the first request (col. 9, lines 40-42 “test results … of the execution … may be obtained”); 
obtaining a second request to install the application on to the robotic device (col. 11, lines 12-14 “In the case of the success result 420, a step 460 maybe performed by running the plausible test … on a physical robot”); and 
monitoring performance of the robotic device in a physical environment based on actions performed by the robotic device resulting from the execution of the application (col. 11, lines 12-14 “running the plausible test … on a physical robot”, those of ordinary skill in the art would have understood that running a test on a robot would involve monitoring the performance of the robot in order to determine if the “test” was successful or not).

Aichele does not disclose 

monitoring performance of the fleet of robotic devices in a physical environment based on actions performed by each robotic device of the fleet resulting from the execution of the application.

Sampedro teaches transmitting, to a fleet of robotic devices that includes a robotic device, an application (col. 17, lines 25-35 “operating each of a plurality of testing robots”, col. 18, lines 15-20 “load the robot instructions … in one or more computer readable media associated with the testing robots for execution”); and 
monitoring performance of the fleet of robotic devices in a physical environment based on actions performed by each robotic device of the fleet resulting from the execution of the application (col. 18, lines 35-39 “stores data generated by the testing robots during their operation”).

It would have been obvious at the time of filing to transmit from the service provider network (Aichele col. 14, lines 26-31 “systems that provide cloud-based resources”) to and monitor performance of the application on a fleet of robots (Sampedro col. 17, lines 25-35 “operating each of a plurality of testing robots”, col. 18, lines 35-39 “stores data generated by the testing robots during their operation”, Aichele col. 11, lines 12-14 “running the plausible test … on a physical robot”). Those of ordinary skill in the art would have been motivated to do so as a means of further ensuring the application functions as intended when executed on the 

Further, Aichele does not explicitly teach a second set of parameters associated with a learning model;
the application [comprising] a reinforcement learning model;
installing the application including the learning model on the robotic device; and
executing, in the simulation environment, the application for the robotic device to obtain data indicating an updated leaning model.

Sampedro teaches: 
a second set of parameters for testing a robotic device, the second set of parameters associated with a learning model (col. 4, lines 9-14 “the request further includes a machine learning model”); 
the application [comprising] a learning model (col. 12, lines11-17 “the robot instruction may include instructions for utilizing the neural network model”);
installing the application (col. 10, line 65-col. 11, line 3 “load the robot instruction … in memory”) including the learning model on the robotic device (col. 12, lines11-17 “the robot instruction may include instructions for utilizing the neural network model”); and
executing an application for the robotic device to obtain data indicating an updated learning model (col. 4, lines 9-14 “the additional data comprises an updated machine learning model … updated based on … training examples generated based on the sensor data”).

It would have been obvious at the time of filing to pass a second set of parameters specifying a learning model (Sampedro col. 4, lines 9-14 “the request further includes a machine learning model”) as part of the request (e.g. Aichele col. 5, lines 54-57 “receive task data”). Those of ordinary skill in the art would have been motivated to do so as a known means of providing additional flexibility in the training of the model (see e.g. Sampedro col. 10, lines 45-49 “a machine learning model (and/or properties of a machine learning model”). 

Aichele and Sampedro do not explicitly teach the learning model is a reinforcement learning model.

Dosovitskiy teaches a reinforcement learning model (pg. 5, §3.3. 1st par. “deep reinforcement learning”).

It would have been obvious at the time of filing to specify a reinforcement learning model (Aichele col. 10, lines 48-53 “employing machine learning”, Dosovitskiy pg. 5, §3.3. 1st par. “deep reinforcement learning”). Those of ordinary skill in the art would have been motivated to do so as a known type of learning model which would have produced only the expected results (e.g. Dosovitskiy pg. 5, §3.3 “shown to perform well in simulated three-dimensional environment … enables running multiple simulation threads in parallel”). 


the fleet of robotic devices associated with the customer account.

Salame teaches a first set of parameters associated with a customer account (col. 11, lines 1-9 “testing services being delivered by test system 400 … on behalf of a plurality of customers”, e.g. col. 11, lines 41-45 “one or more test rules 437”); and
a complex system associated with the customer account (col. 11, lines 1-9 “each customer … being an owner or operator of its own functionally complex system 470”). 

It would have been obvious at the time of filing to associate the first set of parameters (e.g. Aichele col. 7, lines 43-47 “data associated with … architecture for robots”), and fleet of robotic devices (Sampedro col. 17, lines 25-35 “operating each of a plurality of testing robots”) with a customer account (Salame col. 11, lines 1-9 “on behalf of a plurality of customers”). Those of ordinary skill in the art would have been motivated to do so as a means of monetizing the testing.

Aichele, Sampedro, Dosovitskiy and Salame do not explicitly teach:
allocating computing resources determined to be sufficient to execute the simulation environment and train the reinforcement learning model, wherein sufficiency of the computing resources is determined based, at least in part, on the set of parameters associated with the reinforcement learning model.

Michelsen teaches:
allocating computing resources determined to be sufficient to execute the simulation environment (col. 9, lines 8-13 “test manager 210 can access and identify, from a catalog … a set of pre-production resources … needed for a particular virtual test lab”), wherein sufficiency of the computing resources is determined based, at least in part, on the set of parameters associated with the test (col. 2, lines 1-3 “provisioned based, at least in part, on the predicted requirements of the test”).

It would have been obvious at the time of filing to provision a set of resources for simulating the execution of the application (Michelsen col. 9, lines 13-18 “dynamically provision one or more allocated computing device”) based on the second set of parameters (Aichele e.g. col. 7, lines 43-47 “data associated with … architecture for robots, … working environments, mechanical and material properties of objects, kinematics …”, Sampedro col. 4, lines 9-14 “the request further includes a machine learning model”). Those of ordinary skill in the art would have been motivated to provide an efficient testing procedure (see e.g. Michelsen col. 3, lines 4-9 “increase efficiency in setting-up and executing a test of a computing system”). 

Claim 2: Aichele, Sampedro, Dosovitskiy, Salame and Michelsen teach the computer-implemented method of claim 1, wherein the method further comprises:

updating, based on the sensor data, the application resulting in an updated application (Aichele col. 9, lines 47-49 “At operation 260, the results of the execution may be analyzed to select an optimized robot control program”, Sampedro col. 8, lines 18-24 “the instructions … may be updated”); and 
transmitting, to the fleet of robotic devices, the updated application (Sampedro col. 18, lines 15-20 “load the robot instructions … in one or more computer readable media associated with the testing robots for execution”).

Claim 3: Aichele, Sampedro, Dosovitskiy, Salame and Michelsen teach the computer-implemented method of claim 1, wherein the method further comprises:
establishing a communications channel to the service provider network, through the application, with the robotic device (Sampedro col. 10, lines 19-22 “one or more computing devices … in network communication with, robots 180A and 108B”);
transmitting, over the communications channel, executable instructions to cause the robotic device to perform a set of actions (Sampedro col. 18, lines 15-20 “load the robot instructions … in one or more computer readable media associated with the testing robots for execution”); and 
.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US 9,671,777 B1 to Aichele et al. (Aichele) in view of US 10,058,995 B1 to Sampedro et al. (Sampedro) in view of “CARLA: An Open Urban Driving Simulator” by Dosovitskiy et al. (Dosovitskiy) in view of US 8,418,000 to Salame (Salame) in view of US 9,110,496 B1 to Michelsen (Michelsen) in view of US 2017/0195483 to Gault (Gault).

Claim 4: Aichele, Sampedro, Dosovitskiy, Salame and Michelsen teach the computer-implemented method of claim 1, wherein the method further comprises:
determining, based on the second set of parameters, computing resources for simulating the execution of the application (Michelsen col. 9, lines 8-13 “test manager 210 can access and identify, from a catalog … a set of pre-production resources … needed for a particular virtual test lab”);
establishing a network connection to a customer component (Sampedro col. 10, lines 19-22 “in network communication with, robots 180A and 108B”);
provisioning the computing resources (Michelsen col. 9, lines 13-18 “dynamically provision one or more allocated computing devise with the test lab resources”); and
performing parallel simulations, in the simulation environment, of the application using the computing resources (Aichele col. 9, lines 31-34 “the plurality of plausible tests may be 

Aichele, Sampedro, Dosovitskiy, Salame and Michelsen do not teach the network connection is a virtual private network.

Gault teaches establishing a virtual private network connected to a component (par. [0020] “creating at least one tunnel, particularly of the VPN type”).

It would have been obvious at the time of filing to establish a virtual private network connected to the customer component (Sampedro col. 10, lines 19-22 “in network communication with, robots 180A and 108B”, par. [0020] “creating at least one tunnel, particularly of the VPN type”). Those of ordinary skill in the art would have been motivated to do so as a known means of providing secure communications which would have produced only the expected results. 

Claims 5-7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US 9,671,777 B1 to Aichele et al. (Aichele) in view of “CARLA: An Open Urban Driving Simulator” by Dosovitskiy et al. (Dosovitskiy) in view of US 8,418,000 to Salame (Salame) in view of US 9,4110,496 B1 to Michelsen (Michelsen).
 
Claim 5: Aichele discloses a system, comprising: 

memory that stores computer-executable instructions (e.g. Fig. 6, “Main Memory” 620) that, if executed, cause the one or more processors to: 
obtain a first set of parameters of a robotic device and a second set of parameters for a simulation environment for testing an application of the robotic device (col. 5, lines 54-57 “receive task data”, col. 7, lines 43-47 “data associated with … architecture for robots, … working environments, mechanical and material properties of objects, kinematics …”), the first set of parameters indicating a data storage location of the application (col. 9, lines 7-17 “the task … associated with the robot control program can be retrieved from the database based on a description of the at least one task in the task data”) and the second set of parameters indicating a selection of the simulation environment from a set of simulation environments (col. 9, lines 18-19 “a description of the working environment of a physical robot may be obtained from the database”); 
obtain a learning model for the application (col. 10, lines 48-53 “test parameters … may be adjusted automatically by employing machine learning … based on results of the execution … and the given criteria for correctness”);
obtain the application from the data storage location (col. 9, lines 7-17 “the task … associated with the robot control program can be retrieved from the database based on a description of the at least one task in the task data”); 
load the application (col. 5, lines 54-57 “create a plurality of plausible tests”), and


Aichele does not explicitly disclose the learning model is a reinforcement learning model and obtaining a set of termination conditions for completing training of the reinforcement learning model.

Dosovitskiy teaches obtaining a reinforcement learning model (pg. 5, §3.3. 1st par. “deep reinforcement learning”) and a set of termination condition for completing training of the reinforcement learning model, and training until the termination condition is reached (pp. 5-6, §3.3, 2nd par. “The episode is terminated when the vehicle reaches the goal … collides with an obstacle, or when a time budget is exhausted”).

It would have been obvious at the time of filing to obtain a reinforcement learning model (Aichele col. 10, lines 48-53 “employing machine learning”, Dosovitskiy pg. 5, §3.3. 1st par. “deep reinforcement learning”) and termination condition (Dosovitskiy pp. 5-6, §3.3, 2nd par. “The episode is terminated”). Those of ordinary skill in the art would have been motivated to do so as a known type of learning model which would have produced only the expected results (e.g. Dosovitskiy pg. 5, §3.3 shown to perform well in simulated three-dimensional environment … enables running multiple simulation threads in parallel”). 

Aichele and Dosovitskiy do not explicitly teach first set of parameters of a robotic device associated with a customer account, the first set of parameters indicating the customer account. 

Salame teaches a first set of parameters of a complex system associated with a customer account (col. 11, lines 1-9 “testing services being delivered by test system 400 … on behalf of a plurality of customers”, col. 11, lines 1-9 “each customer … being an owner or operator of its own functionally complex system 470”), the first set of parameters indicating the customer account (col. 12, lines 41-45 “Using test manager 430, users may create view, activate, deactivate, store or otherwise manipulate on or more test rules 437”, col. 14, lines 14-19 “limit access by users”, those of ordinary skill would have understood this to, at least make obvious, parameters indicating account data, e.g. a log-in ID). 

It would have been obvious at the time of filing to associate the first set of parameters, including an indication of the customer account (e.g. Salame col. 12, lines 41-45 “Using test manager 430, users may …”). Those of ordinary skill in the art would have been motivated to do so as a means of monetizing the testing.

Aichele, Dosovitskiy and Salame do not teach selecting, from a pool of resources, a set of resources on which to execute a set of simulations in the simulation environment, the set of 
loading the application onto the set of resources.

Michelsen teaches selecting, from a pool of resources, a set of resources on which to execute a set of simulations in the simulation environment (col. 9, lines 8-13 “test manager 210 can access and identify, from a catalog … a set of pre-production resources … needed for a particular virtual test lab”, e.g. col. 4, lines 20-27 “a pool of available cloud servers”), the set of resources selected based, at least in part, on sufficiency of the set of resources for executing the test (col. 2, lines 1-3 “provisioned based, at least in part, on the predicted requirements of the test”); and 
loading the application onto the set of resources (col. 9, lines 13-18 “provision one or more allocated computing devices with the test lab resources”).

It would have been obvious at the time of filing to select and load the application onto a set of resources for simulating the execution of the application (Michelsen col. 9, lines 13-18 “dynamically provision one or more allocated computing devise with the test lab resources”) based on the second set of parameters (Aichele e.g. col. 7, lines 43-47 “data associated with … architecture for robots, … working environments, mechanical and material properties of objects, kinematics …”, Sampedro col. 4, lines 9-14 “the request further includes a machine learning model”). Those of ordinary skill in the art would have been motivated to provide an 

Claim 6: Aichele, Dosovitskiy, Salame and Michelsen teach the system of claim 5, wherein the computer-executable instructions further cause the one or more processors to: 
monitor execution of the set of simulations in the simulation environment to obtain data indicative of performance of the application (Aichele col. 9, lines 40-42 “test results … of the execution … may be obtained”); and 
provide the data to enable modification of the application and the reinforcement learning model based on the performance of the application (Aichele col. 9, lines 47-49 “At operation 260, the results of the execution may be analyzed to select an optimized robot control program”, col. 10, lines 48-52 “machine learning … based on results of the execution”).

Claim 7: Aichele, Dosovitskiy, Salame and Michelsen teach the system of claim 5, wherein the computer-executable instructions further cause the one or more processors to: 
identify, based on the first set of parameters and the second set of parameters, a number of simulations to be performed for testing of the application in the simulation environment (Aichele col. 5, lines 55-57 “create a plurality of plausible tests for a robot control program”, Michelsen col. 2, lines 49-51 “a plurality of tests … executed at least partially in parallel”); and 
select, based on the number of simulation to be performed, the set of resources on which to execute the set of simulations (Michelsen col. 9, lines 8-13 “test manager 210 can 

Claim 12: Aichele, Dosovitskiy, Salame and Michelsen teach the system of claim 5, wherein the computer-executable instructions further cause the one or more processors to: 
monitor execution of the simulation in the simulation environment (Aichele col. 9, lines 40-42 “test results … of the execution … may be obtained”, Michelsen col. 4, lines Statistical data can be collected during the test”); 
determine, prior to the termination condition being reached, that additional resources are required to support continued execution of the simulation in the simulation environment (Michelsen col. 4, lines 20-23 “determine whether the set of hardware originally-provisioned for the test is adequate”); and 
provision the additional resources to enable the continued execution of the simulation (Michelsen col. 4, lines 23-27 “additional hardware can be quickly and dynamically … allocated and provisioned”).

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over US 9,671,777 B1 to Aichele et al. (Aichele) in view of “CARLA: An Open Urban Driving Simulator” by Dosovitskiy et al. (Dosovitskiy) in view of US 8,418,000 to Salame (Salame) in view of US 9,110,496 B1 to Michelsen (Michelsen) in view of US 10,058,995 B1 to Sampedro et al. (Sampedro).

Claim 8: Aichele, Dosovitskiy, Michelsen and Salame teach the system of claim 5, wherein the computer-executable instructions further cause the one or more processors to transmit, to the robotic device associated with a customer account (Salame col. 11, lines 1-9 “each customer … being an owner or operator of its own functionally complex system 470”), the application to cause the robotic device to install and execute the application (Aichele col. 11, lines 12-14 “In the case of the success result 420, a step 460 maybe performed by running the plausible test … on a physical robot”).

Aichele, Dosovitskiy, Michelsen and Salame do not teach transmitting to a fleet of robotic devices that includes the robotic device, the application to cause the fleet of robotic devices to install and execute the application.

Sampedro teaches transmitting to a fleet of robotic devices that includes a robotic device, the application to cause the fleet of robotic devices to install and execute the application (col. 17, lines 25-35 “operating each of a plurality of testing robots”, col. 18, lines 15-20 “load the robot instructions … in one or more computer readable media associated with the testing robots for execution”).

It would have been obvious at the time of filing to transmit to and monitor performance of the application on a fleet of robots (Sampedro col. 17, lines 25-35 “operating each of a plurality of testing robots”, col. 18, lines 35-39 “stores data generated by the testing robots during their operation”, Aichele col. 11, lines 12-14 “running the plausible test … on a physical 

Claim 9: Aichele, Dosovitskiy, Salame, Michelsen and Sampedro teach the system of claim 8, wherein the computer-executable instructions further cause the one or more processors to: 
detect an issue with the application that prevents further execution of the application on the fleet of robotic devices (Sampedro data that indicates error conditions(s) encountered during operation of the robot (e.g. due to … safety limits to be exceeded)”, it would at least have been obvious to halt execution when a safety limit is exceed in order to ensure safe operation); 
identify a different version of the application (Aichele col. 9, lines 47-49 “At operation 260, the results of the execution may be analyzed to select an optimized robot control program”, Sampedro col. 8, lines 18-24 “the instructions … may be updated”); and 
transmit, to the fleet of robotic devices, the different version of the application to cause the fleet of robotic devices to install and execute the different version of the application (Sampedro col. 18, lines 15-20 “load the robot instructions … in one or more computer readable media associated with the testing robots for execution”). 

Claim 10: Aichele, Dosovitskiy, Salame, Michelsen and Sampedro teach the system of claim 8, wherein the computer-executable instructions further cause the one or more processors to: 

obtain a set of executable instructions that, if executed by the robotic device, cause the robotic device to perform a set of operations (Aichele col. 5, lines 54-57 “receive task data”, Sampedro col. 18, lines 15-20 “load the robot instructions”); and 
transmit, over the communications channel, the set of executable instructions (Sampedro col. 18, lines 15-20 “load the robot instructions … in one or more computer readable media associated with the testing robots for execution”).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US 9,671,777 B1 to Aichele et al. (Aichele) in view of “CARLA: An Open Urban Driving Simulator” by Dosovitskiy et al. (Dosovitskiy) in view of US 8,418,000 to Salame (Salame) in view of US 9,110,496 B1 to Michelsen (Michelsen) in view of US 10,058,995 B1 to Sampedro et al. (Sampedro) in view of US 2006/0080534 to Yeap et al. (Yeap).

Claim 11: Aichele, Dosovitskiy, Salame, Michelsen and Sampedro teach the system of claim 10, but do not explicitly teach wherein the computer-executable instructions further cause the one or more processors to: 
obtain, from the robotic device over the communications channel, a request to access a second set of resources, the request including a digital certificate of the robotic device;
authenticate, based on the digital certificate, the robotic device; and 


Yeap teaches obtaining, from a device over a communications channel, a request to access a set of resources, the request including a digital certificate of the robotic device (par. [0008] “receiving a digital certificate from a device”);
authenticating, based on the digital certificate, the device (par. [0011] “if the identifier is determined to be valid”); and 
provide access to the resources in accordance with access control policies associated with the digital certificate (par. [0011] permitting the device to access the resource”).

It would have been obvious at the time of filing to obtain and authenticate a digital certificate (Yeap par. [0011] “if the identifier is determined to be valid”) to provide access to a second set of resources (Yeap par. [0011] permitting the device to access the resource”, Michelsen col. 9, lines 8-13 “test manager 210 can access and identify, from a catalog … a set of pre-production resources … needed for a particular virtual test lab”). Those of ordinary skill in the art would have been motivated to do so as a means of providing access control for the resources (see e.g. Yeap par. [0006]).

Claims 13-15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 9,671,777 B1 to Aichele et al. (Aichele) in view of US 10,058,995 B1 to Sampedro et al. (Sampedro) in view of “CARLA: An Open Urban Driving Simulator” by Dosovitskiy et al. (Dosovitskiy) in view of US 8,418,000 to Salame (Salame) in view of US 9,4110,496 B1 to Michelsen (Michelsen) in view of US 2016/0042292 to Caplan et al. (Caplan).

Claim 13: Aichele discloses a non-transitory computer-readable storage medium comprising executable instructions that, as a result of being executed by one or more processors of a computer system, cause the computer system to at least: 
obtain a first set of parameters of a robotic device and a second set of parameters of a simulation environment for testing an application of the robotic device (col. 5, lines 54-57 “receive task data”, col. 7, lines 43-47 “data associated with … architecture for robots, … working environments, mechanical and material properties of objects, kinematics …”); 
obtain a set of learning models (col. 8, lines 24-28 “provide a learning process”, note that a set may contain a single element);
execute the set of simulations in the simulation environment (col. 9, lines 31-34 “the plurality of plausible tests may be executed substantially simultaneously”);
update the application based on the learning model (col. 10, lines 48-53 “test parameters … may be adjusted automatically by employing machine learning … based on results of the execution … and the given criteria for correctness”); and 
transmit, to the robotic device, a resource identifier indicating a location of the application data to cause the fleet of robotic devices to install and execute the application (col. 11, lines 12-14 “running the plausible test … on a physical robot”, col. 9, lines 7-17 “the task … associated with the robot control program can be retrieved from the database based on a description of the at least one task in the task data” note that here the “description” is 

Aichele does not explicitly disclose selecting a fleet of robotic devices from a set of robotic devices associated with the customer account; and
transmitting, to the fleet of robotic devices that includes the robotic device, application data to cause the fleet of robotic devices to install and execute the application.

Sampedro teaches selecting a fleet of robotic devices form a set of robotic devices (col. 18, lines 6-10 “a quantity of testing robots that are configured at block 454”) transmitting, to a fleet of robotic devices that includes a robotic device, application data to cause the fleet of robotic devices to install and execute the application (col. 17, lines 25-35 “operating each of a plurality of testing robots”, col. 18, lines 15-20 “load the robot instructions … in one or more computer readable media associated with the testing robots for execution”).

It would have been obvious at the time of filing to transmit to and monitor performance of the application on a fleet of robots (Sampedro col. 17, lines 25-35 “operating each of a plurality of testing robots”, col. 18, lines 35-39 “stores data generated by the testing robots during their operation”, Aichele col. 11, lines 12-14 “running the plausible test … on a physical robot”). Those of ordinary skill in the art would have been motivated to do so as a means of further ensuring the application functions as intended when executed on the robots (Aichele 

Aichele and Sampedro do not explicitly teach the learning models are reinforcement learning models.

Dosovitskiy teaches obtaining a set of reinforcement learning models (pg. 5, §3.3. 1st par. “deep reinforcement learning”).

It would have been obvious at the time of filing to obtain a set of reinforcement learning models (Aichele col. 10, lines 48-53 “employing machine learning”, Dosovitskiy pg. 5, §3.3. 1st par. “deep reinforcement learning”). Those of ordinary skill in the art would have been motivated to do so as a known type of learning model which would have produced only the expected results (e.g. Dosovitskiy pg. 5, §3.3 shown to perform well in simulated three-dimensional environment … enables running multiple simulation threads in parallel”). 

Aichele, Sampedro and Dosovitskiy do not teach the first set of parameters of a robotic device and robotic devices associated with a customer account.

Salame teaches a first set of parameters associated with a customer account (col. 11, lines 1-9 “testing services being delivered by test system 400 … on behalf of a plurality of customers”, e.g. col. 11, lines 41-45 “one or more test rules 437”); and


It would have been obvious at the time of filing to associate the first set of parameters (e.g. Aichele col. 7, lines 43-47 “data associated with … architecture for robots”), and fleet of robotic devices (Sampedro col. 17, lines 25-35 “operating each of a plurality of testing robots”) with a customer account (Salame col. 11, lines 1-9 “on behalf of a plurality of customers”). Those of ordinary skill in the art would have been motivated to do so as a means of monetizing the testing.

Aichele, Sampedro, Dosovitskiy and Salame do not teach selecting, from a pool of computer system instances, a set of computer system instances on which to execute a set of simulations in the simulation environment, the set of computing system instances determined to be sufficient for executing the set of simulations and training the set of reinforcement learning models. 

Michelsen teaches selecting, from a pool of computer system instances, a set of computer system instances on which to execute a set of simulations in the simulation environment (col. 9, lines 8-13 “test manager 210 can access and identify, from a catalog … a set of pre-production resources … needed for a particular virtual test lab”, e.g. col. 4, lines 20-27 “a pool of available cloud servers”), the set of computing system instances determined to be 

It would have been obvious at the time of filing to select and load the application onto a set of resources sufficient for simulating the execution of the application and training the set of learning models (Michelsen col. 9, lines 13-18 “dynamically provision one or more allocated computing devise with the test lab resources”) based on the second set of parameters (Aichele e.g. col. 7, lines 43-47 “data associated with … architecture for robots, … working environments, mechanical and material properties of objects, kinematics …”, Sampedro col. 4, lines 9-14 “the request further includes a machine learning model”). Those of ordinary skill in the art would have been motivated to provide an efficient testing procedure (see e.g. Michelsen col. 3, lines 4-9 “increase efficiency in setting-up and executing a test of a computing system”). 

Aichele, Sampedro, Dosovitskiy, Salame and Michelsen do not explicitly teach obtaining a set of [a plurality of] reinforcement learning models;
simulating a reinforcement learning model of the set of reinforcement learning models;
obtaining a selection from the reinforcement learning models indicating a selected reinforcement learning model. 

Caplan teaches obtaining a set of learning models (par. [0030] “models are generated … stored in the Model Database 120”);

obtaining a selection from the learning modes indicating a selected learning model (par. [0031] “identify one or more preferred models”).

It would have been obvious at the time of filing to obtain, simulate and select a set of reinforcement learning models (Caplan par. [0031] “identify one or more preferred models”, Dosovitskiy pg. 5, §3.3. 1st par. “deep reinforcement learning”) to update the application (Aichele col. 10, lines 48-53 “test parameters … may be adjusted automatically by employing machine learning … based on results of the execution”). Those of ordinary skill in the art would have been motivated to do so in order to “evaluate[] the training quality of each respective model” (Caplan par. [0008]) 

Claim 14: Aichele, Sampedro, Dosovitskiy, Salame, Michelsen and Caplan and teach the non-transitory computer-readable storage medium of claim 13, wherein the instructions that cause the computer system to execute the set of simulations in the simulation environment further cause the computer system to: 
determine, based on the first set of parameters and the second set of parameters, a number of simulations to be performed (Aichele col. 5, lines 55-57 “create a plurality of plausible tests for a robot control program”, Michelsen col. 2, lines 49-51 a plurality of tests … executed at least partially in parallel”); 

based on the number of computer system instances for execution of each simulation of the number of simulations, identify the set of computer system instances (Michelsen col. 9, lines 8-13 “test manager 210 can access and identify, from a catalog … a set of pre-production resources … needed for a particular virtual test lab”, e.g. col. 4, lines 20-27 “a pool of available cloud servers”).

Claim 15: Aichele, Sampedro, Dosovitskiy, Salame, Michelsen and Caplan teach the non-transitory computer-readable storage medium of claim 13, wherein the instructions further cause the computer system to: 
obtain an indication, from a subset of the fleet of robotic devices, that an error impacting execution of the application has been detected by the subset of the fleet of robotic devices (Sampedro col. 6, lines 26-34 “data that indicates error conditions(s) encountered during operation of the robot (e.g. due to … safety limits to be exceeded)”); and 
in response to the indication, transmit second application data corresponding to a different version of the application to the subset of the fleet of robotic devices to cause the subset of the fleet of robotic devices to install and execute the different version of the application (Aichele col. 9, lines 47-49 “At operation 260, the results of the execution may be 

Claim 17: Aichele, Sampedro, Dosovitskiy, Salame, Michelsen and Caplan teach the non-transitory computer-readable storage medium of claim 13, wherein the instructions further cause the computer system to: 
obtain, from the robotic device, data generated in response to sensor inputs obtained by the robotic device (Sampedro col. 18, lines 40-43 “provides at least some of the stored data in response to the request”); and 
update, using the data, a graphical user interface to enable monitoring of the robotic device during execution of the application (Aichele col. 9, lines human-machine interface (HMI) operable to receive the task data”, Sampedro col. 15, lines 25-28 “an example graphical interface that may be utilized … for the operation of testing robots”, it would at least have been obvious to display the obtained data in order to visualize operation of the robot(s)).

Claim 18: Aichele, Sampedro, Dosovitskiy, Salame, Michelsen and Caplan teach the non-transitory computer-readable storage medium of claim 17, wherein the instructions further cause the computer system to: 
obtain, via the graphical user interface, computer-executable instructions that, if executed by the robotic device, cause the robotic device to perform a set of operations (Aichele col. 9, lines “human-machine interface (HMI) operable to receive the task data”, also see e.g. 
transmit the computer-executable instructions to the robotic device (Sampedro col. 18, lines 15-20 “load the robot instructions … in one or more computer readable media associated with the testing robots for execution”); and 
monitor execution of the computer-executable instructions using additional data generated in response to second sensor inputs obtained by the robotic device as a result of the execution of the computer-executable instructions (Aichele col. 9, lines 40-42 “test results … of the execution … may be obtained”, Sampedro col. 15, lines 25-28 “an example graphical interface that may be utilized … for the operation of testing robots”).

Claim 19 Aichele, Sampedro, Dosovitskiy, Salame Michelsen and Caplan teach the non-transitory computer-readable storage medium of claim 13, wherein the instructions further cause the computer system to: 
monitor execution of the set of simulations in the simulation environment (Aichele col. 9, lines 40-42 “test results … of the execution … may be obtained”, Michelsen col. 4, lines Statistical data can be collected during the test”); 
determine that additional computer system instances are needed to enable continued execution of the set of simulations (Michelsen col. 4, lines 20-23 “determine whether the set of hardware originally-provisioned for the test is adequate”); and 
.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over US 9,671,777 B1 to Aichele et al. (Aichele) in view of US 10,058,995 B1 to Sampedro et al. (Sampedro) in view of “CARLA: An Open Urban Driving Simulator” by Dosovitskiy et al. (Dosovitskiy) in view of US 8,418,000 to Salame (Salame) in view of US 9,4110,496 B1 to Michelsen (Michelsen) in view of US 2016/0042292 to Caplan et al. (Caplan) in view of US 2006/0080534 to Yeap et al. (Yeap).

Claim 16: Aichele, Sampedro, Dosovitskiy, Salame, Michelsen and Caplan teach the non-transitory computer-readable storage medium of claim 13, but do not explicitly teach wherein the instructions further cause the computer system to: 
obtain, from the robotic device, a request to access a set of resources, the request including a digital certificate of the robotic device; 
evaluate the digital certificate of the robotic device to identify a set of access control policies specifying a level of access to the set of resources; and 
allow the robotic device to access the set of resources subject to the set of access control policies.


authenticating, based on the digital certificate, the device (par. [0011] “if the identifier is determined to be valid”); and 
provide access to the resources in accordance with access control policies associated with the digital certificate (par. [0011] “permitting the device to access the resource”).

It would have been obvious at the time of filing to obtain and authenticate a digital certificate (Yeap par. [0011] “if the identifier is determined to be valid”) to provide access to a second set of resources (Yeap par. [0011] permitting the device to access the resource”, Michelsen col. 9, lines 8-13 “test manager 210 can access and identify, from a catalog … a set of pre-production resources … needed for a particular virtual test lab”). Those of ordinary skill in the art would have been motivated to do so as a means of providing access control for the resources (see e.g. Yeap par. [0006]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over US 9,671,777 B1 to Aichele et al. (Aichele) in view of US 10,058,995 B1 to Sampedro et al. (Sampedro) in view of “CARLA: An Open Urban Driving Simulator” by Dosovitskiy et al. (Dosovitskiy) in view of US 8,418,000 to Salame (Salame) in view of US 9,4110,496 B1 to Michelsen (Michelsen) in view of US 2016/0042292 to Caplan et al. (Caplan) in view of US 2018/0349482 to Oliner et al. (Oliner).

Claim 20: Aichele, Sampedro, Dosovitskiy, Salame, Michelsen and Caplan teach the non-transitory computer-readable storage medium of claim 13, wherein the instructions that cause the computer system to execute the set of simulations in the simulation environment further cause the computer system to utilize a set of reinforcement learning models based on performance of a simulated robotic device within the simulation environment (e.g. Aichele col. 10, lines 48-53 “test parameters … may be adjusted automatically by employing machine learning … based on results of the execution … and the given criteria for correctness”).

Aichele, Sampedro, Dosovitskiy, Salame, Michelsen and Caplan do not teach the instructions further causing the system to:
generate a ranking of the set of reinforcement learning models utilized in the simulation environment; and
present the ranking of the set of reinforcement learning models.

Oliner teaches generating a ranking of a set of reinforcement learning models (par. [0395] “determine a … ranked list of model types”, par. [0395] “reinforcement learning models”); and presenting the ranking of the set of reinforcement learning models (par. [0395] “solicit user input for selecting from available options”).

It would have been obvious to rank and present a set of reinforcement learning models (Oliner par. [0395] “ranked list of model types”). Those of ordinary skill in the art would have .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D MITCHELL whose telephone number is (571)272-3728.  The examiner can normally be reached on Monday through Thursday 7:00am - 4:30pm and alternate Fridays 7:00am 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON D MITCHELL/Primary Examiner, Art Unit 2199